Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 1 of 13 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

  THE ESTATE OF DONALD
  J. JACK, by and through JESSICA
  GUNTER, Personal Representative,                          CIVIL ACTION FILE NO:
                                                            _____________________
                Plaintiff,

  v.

  CCRC OPCO- FREEDOM SQUARE,                         Removed from the State Court of
  LLC; HCP, INC. a/k/a HCP INC. OF                   Pinellas County, Florida
  MARYLAND n/k/a HEALTHPEAK
  PROPERTIES, INC.; BROOKDALE                        Civil Action File Number
  SENIOR LIVING, INC; BKD                            20-002755-CI
  TWENTY-ONE MANAGEMENT
  COMPANY, INC.; AMERICAN
  RETIREMENT CORPORATION;
  LIFE CARE SERVICES, LLC; and,
  CYNTHIA AYALA (as to SEMINOLE
  PAVILION REHABILITATION AND
  NURSING SERVICES),

              Defendants.
  ________________________________________________________________________

                           NOTICE OF REMOVAL
  ________________________________________________________________________

         COME NOW, Defendants CCRC OPCO-Freedom Square, LLC; HCP, Inc. a/k/a

  HCP, Inc. of Maryland n/k/a Healthpeak Properties, Inc.; Brookdale Senior Living, Inc.;

  BKD Twenty-One Management Company, Inc.; American Retirement Corporation; Life

  Care Services, LLC; and Cynthia Ayala, by and through their undersigned counsel, and

  hereby give notice of the removal of the above-captioned case from the State Court of

  Pinellas County, to the United States District Court for the Middle District of Florida,
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 2 of 13 PageID 2




  Tampa Division, reserving all defenses and all objections to venue based on 42 U.S.C.A.

  § 247d-6d(e)(1), pursuant to 28 U.S.C.A. §§ 1441 and 1446, on the following grounds:

                           I.      STATEMENT OF THE CASE

  1.     Plaintiff commenced this action by filing a complaint (the “Complaint”) on June

         8, 2020, in the State Court of Pinellas County, Florida, Civil Case Number 20-

         002755-CI (the “State Court Action”). A true and correct copy of all pleadings,

         process, and orders in Defendants’ possession (including the Summons and

         Complaint) are attached hereto as Exhibit “A”.

  2.     The Complaint asserts causes of action for breach of fiduciary duty, aiding and

         abetting breach of fiduciary duty, violations of Florida Statute §415.1111, and

         violation of Florida’s Deceptive and Unfair Trade Practices Act arising from the

         residency of Plaintiff’s decedent relative to Defendants’ administration and/or use

         of facemasks and other personal protective equipment, as well as other measures

         taken to prevent or mitigate the spread of COVID-19. (Compl. ¶¶ 46, 51).

  3.     Under 28 U.S.C.A. § 1446(b), this Notice of Removal must be filed within 30

         days of receiving the Complaint. Because Defendants received service of the

         Complaint between June 19, 2020, and June 23, 2020, this Notice of Removal is

         timely.

                   a. Defendant CCRC OPCO-Freedom Square, LLC, was served through

                      its registered agent, CT Corporation System, on June 19, 2020.




                                               2
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 3 of 13 PageID 3




                       b. Defendant HCP, Inc. a/k/a HCP, Inc. of Maryland n/k/a Healthpeak

                          Properties, Inc. was served through its registered agent, CT

                          Corporation System, on June 19, 2020.

                       c. Defendant Brookdale Senior Living, Inc., was served through its

                          registered agent, Corporation Service Company, on June 19, 2020.

                       d. Defendant BKD Twenty-One Management Company, Inc., was served

                          through its registered agent, Corporation Service Company, on June

                          19, 2020.

                       e. Defendant American Retirement Corporation was served through its

                          registered agent, Corporation Service Company, on June 19, 2020.

                       f. Defendant Life Care Services, LLC was served through its registered

                          agent, Cogency Global, Inc., on June 19, 2020.

                       g. Defendant Cynthia Ayala was served on June 23, 2020.

                 II.      PROCEDURAL REQUIREMENTS HAVE BEEN MET

  4.         Defendants file this notice in the above-styled case in joinder with each other and

             with the explicit consent of co-Defendants pursuant to 28 U.S.C.A. §

             1446(b)(2)(A).1

  5.         Concurrent with the filing of this Notice, Defendants are serving this Notice of

             Removal on all other parties pursuant to 28 U.S.C.A. § 1446(d).

  6.         The United States District Court for the Middle District of Florida, Tampa

             Division, embraces Pinellas County, the county in which the State Court Action is


  1
      Undersigned counsel represents all named Defendants in this matter.




                                                        3
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 4 of 13 PageID 4




        now pending. Venue is therefore proper for this Notice of Removal under 28

        U.S.C.A. §§ 90(a)(2) and 1446(a).

              III.     ARGUMENT AND CITATION TO AUTHORITY

              Federal Question Jurisdiction Under 28 U.S.C.A. § 1441(a)

  7.    This case is removable under 28 U.S.C.A. § 1441(a) on the basis of “original

        jurisdiction” because Plaintiff’s Complaint asserts a claim “arising under” federal

        law within the meaning of § 1331.

  8.    On its face, the allegations contained in the Complaint reflect that a “covered

        person” was involved in a “recommended activity” relative to a “covered

        countermeasure” and therefore presents a Federal Question under the Public

        Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

        6d, 247d-6e (West 2020).

  9.    As such, Congress provided an exclusive remedy for the substance of the

        allegations and relief sought in the Complaint and Federal law expressly pre-

        empts state law for purposes of federal question jurisdiction. See Public Readiness

        and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e

        (West 2020).

  10.   The issue of whether federal question jurisdiction exists when a Complaint

        attempts to only assert a claim in state law is addressed in Beneficial Nat. Bank v.

        Anderson, 539 U.S. 1 (2003). The Court explained:

               [A] state claim may be removed to federal court … when a
               federal statute wholly displaces the state-law cause of
               action through complete pre-emption. When the federal
               statute completely pre-empts the state-law cause of action,




                                             4
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 5 of 13 PageID 5




               a claim which comes within the scope of that cause of
               action, even if pleaded in terms of state law, is in reality
               based on federal law.

               In the two categories of cases
               https://1.next.westlaw.com/Document/I64fa99c29c9711d9b
               c61beebb95be672/View/FullText.html?transitionType=Uni
               queDocItem&contextData=(sc.UserEnteredCitation)&user
               EnteredCitation=539+U.S.+1%20-
               %20co_footnote_B00542003391166 where this Court has
               found complete pre-emption … the federal statutes at issue
               provided the exclusive cause of action for the claim
               asserted and also set forth procedures and remedies
               governing that cause of action.

        Id. at 8 (emphasis supplied; internal citations and footnotes omitted).

  11.   In Beneficial Nat. Bank, the plaintiff brought an action for usury under state law,

        which was preempted by the usury provisions of the National Bank Act (12

        U.S.C.A. §§ 85 and 86). The Court held that the usury provisions under §§ 85 and

        86 collectively “supersede both the subst antive and the remedial provisions of

        state usury laws and create a federal remedy for overcharges that is exclusive.”

        Beneficial Nat. Bank, supra, at 11. Therefore, the court held that federal question

        was proper under the “complete preemption” doctrine.

  12.   Thus, Circuit Courts and District Courts have subsequently found “complete

        preemption” where a federal statute expressly preempts state law and creates an

        exclusive federal remedy for preempted state claims. See, e.g., In re WTC

        Disaster Site, 414 F3d 352, 380 (2d Cir. 2005); Spear Marketing, Inc. v.

        BancorpSouth Bank, 791 F.3d 586 (5th Cir. 2015); Nott v. Aetna U.S. Healthcare,

        Inc., 303 F.Supp.2d 565 (E.D.Pa. 2004).




                                              5
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 6 of 13 PageID 6




  13.   As set forth below, Plaintiff’s tort claims are completely preempted by the PRE P

        Act found at 42 U.S.C.A. §§ 247d-6d and 247d-6e.

  14.   Under 42 U.S.C.A. § 247d-6d(a), a “covered person” is afforded broad immunity

        for all “claims for loss arising out of, relating to, or resulting from” the

        "administration" or "use" of a "covered countermeasure" as those terms are

        defined by that section, provided the Secretary of the Department of Health and

        Human Services (HHS) issues a declaration to that effect.

  15.   For all claims barred by immunity under 42 U.S.C.A. § 247d-6d that do not assert

        “willful misconduct,” the exclusive remedy for relief is established under § 247d -

        6e, which permits an individual may make a claim for a “covered injury directly

        caused by the administration or use of a covered countermeasure.” In fact, and for

        purposes of illustrating Congress's intent to address all claims, even a claimant

        alleging “willful misconduct” must first apply for benefits under § 247d -6e before

        bringing an action under § 247d-6d(d). Id. § 247d-6e(d)(1).

  16.   Moreover, under 42 U.S.C.A. § 247d-6d(b)(8), state law that “is different from, or

        in conflict with, any requirement applicable [for immunity]” is expressly

        preempted.

  17.   Therefore, Congress has clearly manifested the intent to preempt state law with

        respect to claims that invoke PREP Act immunity and to create an exclusive

        federal remedy for such preempted claims, thereby “completely preempting” state

        law for purposes of federal question jurisdiction.




                                              6
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 7 of 13 PageID 7




  18.   Here, Defendant is a “covered person” in that Defendant is both a “qualified

        person” and “program planner” under 42 U.S.C.A. § 247d-6d(i)(2)(B).

  19.   Plaintiff’s claim for loss "arises out of, relates to, or results fro m" the

        administration and/or use of a “covered countermeasure” obtained through a

        "means of distribution," to a "population," and within a "geographic area," or

        reasonably believed so by Defendant, for the purpose of treating, diagnosing,

        curing, preventing, or mitigating COVID-19, or the transmission of SARS-CoV-2

        or a virus mutating therefrom, as such terms are defined within the Public

        Readiness and Emergency Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-

        6d, 247d-6e (West 2020), the Declaration Under the Public Readiness and

        Emergency Preparedness Act for Medical Countermeasures Against COVID-19,

        85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

        2020), and all corresponding amendments, regulations, and interpretational case

        law.

  20.   At the time of the allegations set forth in the Complaint, Defendants were acting

        as a "program planner" that supervised and/or administered the infection control

        and COVID-19 specific programs in the treatment of COVID-19 patients, under

        which countermeasures, including, but not limited to, the use of facemasks and

        other personal protective equipment, visitation restrictions, and screening

        requirements at the Facility while the decedent was admitted in an effort to

        prevent or mitigate the spread of COVID-19, or the transmission of SARS-CoV-2

        or a virus mutating therefrom.




                                            7
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 8 of 13 PageID 8




  21.   At the time of the allegations set forth in the Complaint, Defendants and their

        staff were also acting as "qualified persons." Seminole Pavilion Rehabilitation

        and Nursing Services is licensed as an skilled nursing facility by the Florida

        Agency for Health Care Administration and employs licensed nursing personnel

        for the purpose of developing and implementing policies, procedures, and other

        countermeasures to prevent, limit, and/or control the spread of COVID-19. See 42

        U.S.C. § 247d-6d(i)(8); 85 Fed. Reg. 15198, 15202-15203 (Mar. 17, 2020).

        Likewise, Defendant’s staff members include Registered Nurses and Licensed

        Practical Nurses licensed in the state of Florida and are therefore “covered

        persons” authorized to administer FDA-approved COVID-19 devices, tests, and

        medications used to treat the same. Defendant’s staff implemented certain

        countermeasures in relation to COVID-19, including, but not limited to, the use of

        personal protective equipment, visitation restrictions, and screening requirements.

        Under the FDA's Emergency Use Authorization dated April 24, 2020, facemasks

        were authorized under an umbrella authorization when used by healthcare

        providers to cover their noses and mouths in accordance with Centers for Disease

        Control and Prevention recommendations.

  22.   At the time of the allegations set forth in the Complaint, Defendant was engaged

        in both the management and operation of countermeasure programs, including

        infection control programs featuring visitation restrictions and screening

        requirements, and the administration and/or use of countermeasures to prevent

        and/or mitigate COVID-19 or the transmission of SARS-CoV-2 or a virus




                                             8
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 9 of 13 PageID 9




         mutating therefrom to a "population" and within a "geographic area" specified by

         the Declaration Under the Public Readiness and Emergency Preparedness Act for

         Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17,

         2020), and all amendments thereto, or reasonably believed so by Defendant. For

         example, facemasks used to prevent or mitigate the spread of COVID-19 are

         qualified pandemic or epidemic products, as defined by 42 U.S.C.A. § 247d-

         6d(i)(7), as a device used, designed, and developed to mitigate or prevent the

         spread of COVID-19 and were authorized for emergency use in accordance with

         section 564, 564A, or 564B of the Federal Food, Drug, and Cosmetic Act.

         Additionally, the facemasks were administered and/or used in accordance with the

         public health and medical response of the State of Florida or reasonably believed

         so by Defendant. Plaintiff's claim for loss "arises out of, relates to, or results

         from" the administration and/or use of such “covered countermeasure.”

  23.    Therefore, Plaintiff’s Complaint invokes a federal question for which the

         governing federal law “completely preempts” plaintiff’s state law claims, and

         removal is proper under 28 U.S.C.A. § 1441(a).

         WHEREFORE, having shown that this case is properly removable, Defendants

  provide notice pursuant to 28 U.S.C.A. § 1446 that the Action pending in State Court of

  Pinellas County Florida, Civil Action No. 20EV002533 is removed to the United States

  District Court for the Middle District and respectfully requests that this Court exercise

  jurisdiction over this case.

         Respectfully submitted this 8th day of July, 2020.




                                              9
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 10 of 13 PageID 10




                                     QUINTAIROS,     PRIETO,    WOOD       &
                                     BOYER, P.A.

                                     /s/ Robin N. Khanal - Trial Counsel
                                     ROBIN N. KHANAL, ESQUIRE
                                     Florida Bar No.: 0571032
                                     CHRISTOPHER E. BROWN, ESQUIRE
                                     Florida Bar No.: 0071568
                                     255 S. Orange Avenue, Suite 900
                                     Orlando, Florida 32801
                                     Tel: (407) 872-6011
                                     Fax: (407) 872-6012
                                     RNK.pleadings@qpwblaw.com
                                     Attorneys for Defendants




                                     10
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 11 of 13 PageID 11




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

   THE ESTATE OF DONALD
   J. JACK, by and through JESSICA
   GUNTER, Personal Representative,                             CIVIL ACTION FILE NO:
                                                                _____________________
                  Plaintiff,

   v.

   CCRC OPCO- FREEDOM SQUARE,                           Removed from the State Court of
   LLC; HCP, INC. a/k/a HCP INC. OF                     Pinellas County, Florida
   MARYLAND n/k/a HEALTHPEAK
   PROPERTIES, INC.; BROOKDALE                          Civil Action File Number
   SENIOR LIVING, INC; BKD                              20-002755-CI
   TWENTY-ONE MANAGEMENT
   COMPANY, INC.; AMERICAN
   RETIREMENT CORPORATION;
   LIFE CARE SERVICES, LLC; and,
   CYNTHIA AYALA (as to SEMINOLE
   PAVILION REHABILITATION AND
   NURSING SERVICES),

               Defendants.
   ________________________________________________________________________

                          CERTIFICATE OF SERVICE
   ________________________________________________________________________

          I hereby certify that I have this day served a copy of the within and foregoing

   NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system, which

   will automatically send email notification of such filing to the following parties of record

   below and by depositing a true copy of the same in the U.S. Mail, with adequate postage

   affixed thereon, addressed as follows:

                                       Bennie Lazzara, Jr.
                                       James L. Wilkes, II




                                                11
Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 12 of 13 PageID 12




                                     Jason R. Delgado
                                 Wilkes & McHugh, P.A.
                           1 N. Dale Mabry Highway, Suite 700
                                  Tampa, Florida 33609

         Respectfully submitted this 8th day of July, 2020.


                                              QUINTAIROS,       PRIETO,   WOOD     &
                                              BOYER, P.A.

                                              /s/ Robin N. Khanal -Trial Counsel
                                              ROBIN N. KHANAL, ESQUIRE
                                              Florida Bar No.: 0571032
                                              CHRISTOPHER E. BROWN, ESQUIRE
                                              Florida Bar No.: 0071568
                                              255 S. Orange Avenue, Suite 900
                                              Orlando, Florida 32801
                                              Tel: (407) 872-6011
                                              Fax: (407) 872-6012
                                              RNK.pleadings@qpwblaw.com
                                              Attorneys for Defendants




                                             12
                Case 8:20-cv-01546-CEH-TGW Document 1 Filed 07/08/20 Page 13 of 13 PageID 13
JS 44 (Rev. 09/19                                                        CI IL CO ER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a     PLAINTIFFS                                                                                    DEFENDANTS
                                                                                                       CCRC  OPCO- Freedom Square, LLC Healthpeak Properties, Inc.;
The Estate of Donald J. Jack, by and through Jessica Gunter, Personal                                  Brookdale Senior Living, Inc.; BKD Twenty-One Mgmt. Co., Inc.;
Representative                                                                                         American Retirement Corp.; Life Care Services, LLC; Cynthia Ayala
   (b County of Residence of First Listed Plaintiff                                                      County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c     Attorneys (Firm Name, Address, and Telephone Number)                                            Attorneys (If Known)

Wilkes & McHugh, P.A., 1 North Dale Mabry Highway, Suite 700,                                          Quintairos, Prieto, Wood & Boyer, P.A., 255 South Orange Avenue,
Tampa, FL 33609, (813) 873-0026                                                                        Suite 900, Orlando, FL 32801, (407) 872-6011

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITI ENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                             and One Box for Defendant)
  1     U.S. Government                3   Federal Question                                                                   PTF            DEF                                           PTF      DEF
          Plaintiff                          (U.S. Government Not a Party)                      Citi en of This State           1                  1   Incorporated or Principal Place          4      4
                                                                                                                                                         of Business In This State

  2     U.S. Government                4   Diversity                                            Citi en of Another State                2          2   Incorporated and Principal Place          5          5
          Defendant                          (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                Citi en or Subject of a                 3          3   Foreign Nation                            6          6
                                                                                                  Foreign Country
I . NATURE OF SUIT (Place an “X” in One Box Only)                                                                                              Click here for Nature of Suit Code Descriptions.
           CONTRACT                                              TORTS                            FORFEITURE PENALTY                            BANKRUPTCY                      OTHER STATUTES
  110 Insurance                      PERSONAL INJURY                  PERSONAL INJURY              625 Drug Related Sei ure                 422 Appeal 28 USC 158            375 False Claims Act
  120 Marine                         310 Airplane                     365 Personal Injury -            of Property 21 USC 881               423 Withdrawal                   376 Qui Tam (31 USC
  130 Miller Act                     315 Airplane Product                 Product Liability        690 Other                                    28 USC 157                       3729(a
  140 Negotiable Instrument               Liability                   367 Health Care/                                                                                       400 State Reapportionment
  150 Recovery of Overpayment        320 Assault, Libel                   Pharmaceutical                                                    PROPERTY RIGHTS                  410 Antitrust
         Enforcement of Judgment          Slander                         Personal Injury                                                   820 Copyrights                   430 Banks and Banking
  151 Medicare Act                   330 Federal Employers                Product Liability                                                 830 Patent                       450 Commerce
  152 Recovery of Defaulted               Liability                   368 Asbestos Personal                                                 835 Patent - Abbreviated         460 Deportation
      Student Loans                  340 Marine                           Injury Product                                                        New Drug Application         470 Racketeer Influenced and
      (Excludes Veterans             345 Marine Product                   Liability                                                         840 Trademark                        Corrupt Organi ations
  153 Recovery of Overpayment             Liability                  PERSONAL PROPERTY                       LABOR                          SOCIAL SECURITY                  480 Consumer Credit
      of Veteran s Benefits          350 Motor Vehicle                370 Other Fraud              710 Fair Labor Standards                 861 HIA (1395ff                      (15 USC 1681 or 1692
  160 Stockholders Suits             355 Motor Vehicle                371 Truth in Lending              Act                                 862 Black Lung (923              485 Telephone Consumer
  190 Other Contract                     Product Liability            380 Other Personal           720 Labor/Management                     863 DIWC/DIWW (405(g                 Protection Act
  195 Contract Product Liability     360 Other Personal                   Property Damage               Relations                           864 SSID Title XVI               490 Cable/Sat TV
  196 Franchise                          Injury                       385 Property Damage          740 Railway Labor Act                    865 RSI (405(g                   850 Securities/Commodities/
                                     362 Personal Injury -                Product Liability        751 Family and Medical                                                        Exchange
                                         Medical Malpractice                                            Leave Act                                                            890 Other Statutory Actions
      REAL PROPERTY                    CI IL RIGHTS                 PRISONER PETITIONS             790 Other Labor Litigation               FEDERAL TAX SUITS                891 Agricultural Acts
  210 Land Condemnation              440 Other Civil Rights          Habeas Corpus:                791 Employee Retirement                  870 Taxes (U.S. Plaintiff        893 Environmental Matters
  220 Foreclosure                    441 Voting                      463 Alien Detainee                Income Security Act                      or Defendant                 895 Freedom of Information
  230 Rent Lease Ejectment           442 Employment                  510 Motions to Vacate                                                  871 IRS Third Party                  Act
  240 Torts to Land                  443 Housing/                        Sentence                                                               26 USC 7609                  896 Arbitration
  245 Tort Product Liability             Accommodations              530 General                                                                                             899 Administrative Procedure
  290 All Other Real Property        445 Amer. w/Disabilities -      535 Death Penalty                 IMMIGRATION                                                               Act/Review or Appeal of
                                         Employment                  Other:                        462 Naturali ation Application                                                Agency Decision
                                     446 Amer. w/Disabilities -      540 Mandamus Other            465 Other Immigration                                                     950 Constitutionality of
                                         Other                       550 Civil Rights                  Actions                                                                   State Statutes
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                         Conditions of
                                                                         Confinement

  . ORIGIN (Place an “X” in One Box Only)
  1 Original              2 Removed from                     3     Remanded from              4 Reinstated or             5 Transferred from              6 Multidistrict                 8 Multidistrict
    Proceeding              State Court                            Appellate Court              Reopened                    Another District                Litigation -                    Litigation -
                                                                                                                            (specify)                       Transfer                       Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
                                       28 U.S.C.A. 1441 and 1446
  I. CAUSE OF ACTION Brief description of cause
                                       Nursing home negligence/wrongful death
  II. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                        DEMAND                                          CHECK ES only if demanded in complaint
      COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:            es      No
  III. RELATED CASE(S
                                           (See instructions):
       IF ANY                                                      JUDGE                                                                    DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNE          OF RECORD
07/08/2020
FOR OFFICE USE ONLY

  RECEIPT                       AMOUNT                                    APPL ING IFP                                    JUDGE                               MAG. JUDGE
